Exhibit 10.6



















Sub-advisory Agreement


between


American Realty Capital PECO II Advisors, LLC


and


Phillips Edison NTR II LLC










November 25, 2013

















--------------------------------------------------------------------------------



Table of Contents


 
 
Page
 
 
 
Article 1 - Definitions
 
1


Article 2 - Appointment
 
2


Article 3 - Duties of the Sub-advisor
 
3


Article 4 - Authority and Certain Activities of Sub-advisor
 
3


Article 5 - Assignment of Payments
 
3


     5.1 Acquisition Fees
 
3


     5.2 Asset Management Fee
 
3


     5.3 Disposition Fees
 
3


     5.4 Financing Fee
 
4


     5.5 Subordinated Share of Cash Flows
 
4


     5.6 Subordinated Incentive Fee
 
4


Article 6 - Allocation of Expense Reimbursements
 
4


     6.1 Organization and Offering Expense Reimbursements
 
4


     6.2 All Other Expense Reimbursements
 
5


Article 7 - Voting Agreements
 
5


     7.1 Election of Directors
 
5


     7.2 Other Voting of Shares
 
5


     7.3 Major Decisions
 
5


Article 8 - Relationship Of Advisor And Company; Other Activities Of The Advisor
 
6


     8.1 Relationship
 
6


     8.2 Time Commitment
 
6


     8.3 Advisor and Sub-advisor Meetings
 
6


     8.4 Investment Opportunities and Allocation
 
7


     8.5 Prospectus Guidance
 
7


Article 9 - Dealer Manager
 
8


Article 10 - The Phillips Edison and ARC Names
 
8


Article 11 - Other Agreements
 
8


     11.2 Property Level Agreements
 
8


     11.3 Advisor, Advisory Agreement and Dealings with Company
 
8


Article 12 - Certain Transfers
 
8


     12.1 Transfers
 
8


     12.2 Prohibited Transfers
 
9


Article 13 - Representations, Warranties, and Agreements
 
9


Article 14 - Term And Termination of the Agreement
 
11


     14.1 Term
 
11


     14.2 Termination
 
11


     14.3 Survival upon Termination
 
11


     14.4 Payments on Termination and Survival of Certain Rights and Obligations
 
11


Article 15 - Assignment
 
11


Article 16 - Indemnification And Limitation Of Liability
 
11


Article 17 - Miscellaneous
 
11


     17.1 Notices
 
11






--------------------------------------------------------------------------------



     17.2 Modification
 
13


     17.3 Severability
 
13


     17.4 Construction
 
13


     17.5 Entire Agreement
 
13


     17.6 Waiver
 
13


     17.7 Gender
 
14


     17.8 Titles Not to Affect Interpretation
 
14


     17.9 Counterparts
 
14





                





--------------------------------------------------------------------------------



Sub-advisory Agreement
This Sub-advisory Agreement, dated as of November 25, 2013 (this “Agreement”),
is between, American Realty Capital PECO II Advisors, LLC, a Delaware limited
liability company (the “Advisor”) and Phillips Edison NTR II LLC, a Delaware
limited liability company (the “Sub-advisor”).
W I T N E S S E T H
WHEREAS, Phillips Edison - ARC Grocery Center REIT II, Inc., a Maryland
corporation (the “Company”) has appointed the Advisor as its advisor pursuant to
the Advisory Agreement between the Company, Phillips Edison - ARC Grocery Center
Operating Partnership II, L.P. (the “Partnership”) and the Advisor, dated as of
the date of this Agreement (as the same may be amended, restated or otherwise
modified from time to time in accordance with its terms, the “Advisory
Agreement”);
WHEREAS, the Advisor desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Sub-advisor and to have the Sub-advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of the Advisor, and subject to
the supervision of, the Board of Directors of the Company, all as provided
herein; and
WHEREAS, the Sub-advisor is willing to undertake such duties and
responsibilities, subject to the supervision of the Board of Directors of the
Company, on the terms and subject to the conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties hereto agree as follows:




Article 1
Definitions
Capitalized and other terms that are defined in the Advisory Agreement but not
otherwise defined in this Agreement have the respective meanings ascribed to
such terms in the Advisory Agreement, a copy of which is attached hereto as
Appendix A.
The following defined terms used in this Agreement shall have the meanings
specified below:
“Advisor” has the meaning set forth at the head of this Agreement.
“Advisory Agreement” has the meaning set forth in the recitals.
“Affiliate” has the meaning set forth in the Advisory Agreement. For the
avoidance of doubt, none of the Company, the Sub-advisor, any subsidiary of the
Company, any subsidiary of the Sub-advisor and any other Person controlled by,
controlling or under common control with Phillips Edison Limited Partnership
shall be an Affiliate of the Advisor. Also for the avoidance of doubt, none of
the Advisor, any subsidiary of the Advisor and any other Person controlled by,
controlling or under common control with American Realty Capital shall be an
Affiliate of the Sub-advisor.
“Agreement” has the meaning set forth in the preamble.
“Articles of Incorporation” has the meaning set forth in the Advisory Agreement.
“Company” has the meaning set forth in the recitals hereto.
“Dealer Manager” means Realty Capital Securities, LLC, a Delaware limited
liability company, in its capacity as dealer manager pursuant to the Dealer
Manager Agreement.
“Dealer Manager Agreement” means that dealer manager agreement, dated as of even
date herewith, between the Company and the Dealer Manager, providing for the
distribution of the Shares.
“Disposition Fees” has the meaning set forth in the Advisory Agreement.

1

--------------------------------------------------------------------------------



“Effective Date” means the initial Effective Date (as defined in the Dealer
Manager Agreement).
“Gross Proceeds” shall have the meaning set forth in the Advisory Agreement.
“Immediate Family Member” means, with respect to a Key Person: (i) any of such
Key Person’s parents and siblings, spouse and descendants and any of the spouses
of such descendants (collectively, the “Individual Group”); (ii) any trust, the
beneficiaries of which consist exclusively of one or more members of the
Individual Group (collectively, the “Family Trusts”); and (iii) any entity which
is controlled by, directly or indirectly, one or more members of the Individual
Group and/or one or more of the Family Trusts.
“Key Person” means (i) with respect to the Advisor, each of William Kahane and
Nicholas Schorsch and his heirs, legal representatives and executors, and (ii)
with respect to the Sub-advisor, one of Michael C. Phillips or Jeffrey S. Edison
and his heirs, legal representatives and executors.
“Offering Period” has the meaning set forth in the Dealer Manager Agreement.
“Partnership” has the meaning set forth in the recitals.
“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, dated as of November 25, 2013, among the Company, PE-ARC Grocery
Center OP GP II LLC and PE - ARC Special Limited Partner II LLC, as the same may
be amended from time to time.
“Party” or “Parties” refer to the Advisor or the Sub-advisor or both, as the
case may be.
“Permitted Investments” means all investments (other than Real Estate Assets and
Real Estate Related Loans) in which the Company acquires an interest, either
directly or indirectly, including through ownership interests in a joint venture
or partnership, pursuant to its Articles of Incorporation, Bylaws and the
investment objectives and policies adopted by the Board of Directors from time
to time, other than short-term investments acquired for purposes of cash
management.
“Primary Offering” shall have the meaning set forth in the Advisory Agreement.
“Primary Target Investments” means well-occupied, grocery-anchored neighborhood
and community shopping centers each containing a maximum of 250,000 rentable
square feet with a tenant-mix of retailers selling necessity-based goods and
services in strong demographic markets throughout the United States. For
purposes of the foregoing, “well-occupied” means 80% or more of the rentable
square feet at a property is occupied at the time of purchase. For purposes of
the foregoing, “occupied” means that a tenant is operating and open for business
in its respective leased premises.
“Prospectus” has the meaning set forth in the Advisory Agreement.
“Reference Date” means the first date the Company breaks escrow on stockholder
subscriptions in the Initial Public Offering.
“Sub-advisor” has the meaning set forth at the head of this Agreement.
“Subordinated Incentive Fee” shall have the meaning set forth in Section 8.7 of
the Company’s Articles of Incorporation
“Subordinated Participation Interest” shall include any such interest as defined
in the Advisory Agreement.
“Transfer Restriction Period” means, with respect to the Sub-advisor, the
Offering Period plus six months, and with respect to the Advisor, the Offering
Period plus six months.


Article 2


Appointment
The Advisor, pursuant to its authority to delegate all of its rights and powers
to manage and control the business and affairs of the Company to the Sub-advisor
pursuant to Section 3 of the Advisory Agreement, hereby appoints the Sub-advisor
to

2

--------------------------------------------------------------------------------



serve as the Sub-advisor for the Company and to perform all of the duties set
forth in Section 3 and Section 8 of the Advisory Agreement on behalf of the
Advisor. The Sub-advisor hereby accepts such appointment. The Advisor delegates,
and the Sub-advisor agrees to perform, all of the duties of the Advisor set
forth in the Advisory Agreement, all on the terms and subject to the conditions
set forth in this Agreement.


Article 3


Duties of the Sub-advisor
Under the Advisory Agreement, the Advisor and Sub-advisor, as applicable, are
responsible for managing, operating, directing and supervising the operations
and administration of the Company and its assets. Consistent with Article 2
hereof, the Sub-advisor undertakes to use commercially reasonable efforts to
present to the Company potential investment opportunities and to provide the
Company with a continuing and suitable investment program consistent with the
investment objectives and policies of the Company as determined and adopted from
time to time by the Board and to perform the duties set forth in Section 3 of
the Advisory Agreement, as necessary. Subject to the limitations set forth in
this Agreement and the Advisory Agreement, including Section 4 of the Advisory
Agreement, consistent with the provisions of the Articles of Incorporation and
Bylaws and the continuing and exclusive authority of the Board over the
supervision of the Company, the Sub-advisor shall, either directly or by
engaging an Affiliate or third party, perform the duties set forth in Section 3
and Section 8 of the Advisory Agreement (a copy of which is attached hereto as
Appendix A), which duties are incorporated herein by reference as if fully set
forth herein.


Article 4
Authority and Certain Activities of Sub-advisor
The Sub-advisor shall have the authority set forth in Section 4 of the Advisory
Agreement, shall have the authority to establish and maintain bank accounts as
set forth in Section 7 of the Advisory Agreement, shall maintain books, records
and financial statements for the Company as set forth in Section 8 of the
Advisory Agreement, and shall abide by the limitations of Section 9 of the
Advisory Agreement, all of which (i.e., Sections 4 and 7 through 9 of the
Advisory Agreement) are incorporated herein by reference as if fully set forth
herein.


Article 5
Assignment of Payments
As compensation for the services provided pursuant to this Agreement, Advisor
hereby assigns payments as follows:


5.1 Acquisition Fees. The Advisor hereby assigns its right to receive direct
payment from the Company of 77.5% of all Acquisition Fees payable pursuant to
the Advisory Agreement, as permitted by section 11(a) of the Advisory Agreement.
The Advisor will submit an invoice to the Company, which the Sub-advisor shall
prepare, following the closing or closings of each acquisition or origination,
accompanied by a computation of the Acquisition Fee. The portion of the
Acquisition Fee payable to each of the Advisor and Sub-advisor then will be paid
by the Company at the closing of the applicable transaction upon receipt of the
invoice by the Company as provided in the applicable advisory agreement.


5.2 Subordinated Participation Interests. The Advisor hereby assigns its right
to receive from the Partnership of 77.5% of all Subordinated Participation
Interests payable pursuant to Section 11(h) of the Advisory Agreement. The
Subordinated Participation Interests shall be allocated to the Sub-advisor and
Advisor pursuant to Section 5.2 hereof, following each quarterly board approval
of the allocation of the Subordinated Participation Interests to the Advisor and
Sub-advisor.


5.3 Disposition Fees. The Advisor hereby assigns its right to receive direct
payment from the Company of 77.5% of all Disposition Fees payable pursuant to
Section 11(c) of the Advisory Agreement; provided, however, that if the receipt
by the Advisor of all or any part of a Disposition Fee for any particular
transaction would violate applicable law, and if applicable law

3

--------------------------------------------------------------------------------



would permit payment thereof to the Sub-advisor, then the assignment shall be
deemed to be for the Disposition Fee (or part thereof) associated with that
particular transaction that would violate applicable law if received by the
Advisor. The portion of the Disposition Fee payable to each of the Advisor and
the Sub-advisor shall be paid by the Company as provided in the Advisory
Agreement.
 
5.4 Financing Coordination Fee. The Advisor hereby assigns its right to receive
direct payment from the Company of 77.5% of all Financing Coordination Fees
payable to the Advisor pursuant to section 11(d) of the Advisory Agreement;
provided, however, that if the receipt by the Advisor of a Financing
Coordination Fee for any particular transaction would violate applicable law,
and if applicable law would permit payment thereof to the Sub-advisor, then the
assignment shall be deemed to be for the Financing Coordination Fee (or part
thereof) associated with that particular transaction that would violate
applicable law if received by the Advisor.


5.5 Expense Reimbursements. Subject to Article 6 of this Agreement and Section
12 of the Advisory Agreement, the Advisor hereby assigns its right to receive
direct payment from the Company of expense reimbursements the Sub-advisor incurs
on behalf of the Company or in connection with the services the Sub-advisor
provides to the Company pursuant to this Agreement.


5.6 Annual Subordinated Performance Fee. The Advisor hereby assigns its right to
receive direct payment from the Company of 77.5% of any Annual Subordinated
Performance Fee payable to the Advisor pursuant to section 11(e) of the Advisory
Agreement; provided, however, that if the receipt by the Advisor of an Annual
Subordinated Performance Fee, would violate applicable law, and if applicable
law would permit payment thereof to the Sub-advisor, then the assignment shall
be deemed to be for the Annual Subordinated Performance (or part thereof) that
would violate applicable law if received by the Advisor.


Article 6
Allocation of Expense Reimbursements


6.1 Organization and Offering Expense Reimbursements. The Organization and
Offering Expense reimbursements to the Advisor permitted pursuant to Section
12(a)(i) of the Advisory Agreement shall be allocated as follows: 0.5% of the
Gross Proceeds raised in any Primary Offering advanced to the Advisor in
connection with each sale of Shares under a Primary Offering; and 1.5% of the
Gross Proceeds raised in any Primary Offering to the Sub-advisor.


(A)
Notwithstanding the foregoing, 0.5% of the Gross Proceeds raised in any Primary
Offering, as such Gross Proceeds are received by the Company, shall be paid to
the Advisor for Organization and Offering Expenses in advance and shall be
limited to advancements for the following costs and expenses:



(1)
Internal personnel costs and overhead allocations of the Advisor and its
Affiliates for services relating to a Primary Offering (including, but not
limited to, expense reimbursements for the cost of travel, lodging, meals and
entertainment for employees of the Advisor and its Affiliates);



(2)
Payments made to third parties by the Advisor and its Affiliates for: (a) legal
and accounting services provided to the Advisor and its Affiliates in connection
with a Primary Offering; (b) the cost of bona fide training and education
meetings and seminars (primarily the travel, meals, lodging, and entertainment
costs of the registered representatives of broker-dealers); (c) the cost of
training wholesalers and supervisors of the Dealer Manager in connection with a
Primary Offering; (d) sponsorship fees and other costs related to retail
seminars and conferences conducted by soliciting broker-dealers, due diligence
conferences, and broker-dealer top producer events; (e) reimbursement to
soliciting broker-dealers for technology costs associated with a Primary
Offering, costs and expenses related to such technology costs, and costs and
expenses associated with facilitation of the marketing of the Shares and the
ownership of Shares by such broker-dealers’ customers; (f) any other retail or
wholesaling costs associated with a Primary Offering; and (g) all other
Organizational and Offering Expenses provided for in Section 12(a)(i) of the
Advisory Agreement.



(B)
It is understood and agreed that the Company shall be under no obligation to
reimburse the Advisor or Sub-advisor to the extent such reimbursement would
cause the total amount spent by the Company on Organization and Offering
Expenses (excluding underwriting and brokerage discounts and commissions, but
including third-party due diligence fees as set forth in detailed and itemized
invoices) to exceed 2.0% of


4

--------------------------------------------------------------------------------



Gross Proceeds raised in any Primary Offering as of the termination of such
Primary Offering. The Advisor’s 0.5% allocation for such Organization and
Offering Expenses shall be paid to the Advisor as Gross Proceeds are raised in
any Primary Offering and the Advisor shall not receive any more than such
allocation during the course of any Primary Offering. To the extent that
Organization and Offering Expenses reimbursed by the Company exceed the above
limit at the end of any Primary Offering, the Advisor and Sub-advisor shall
reimburse the Company for such excess within 60 days; and, solely in the
instance that Organization and Offering Expenses reimbursed by the Company
exceed the above limit, the Sub-advisor shall review the invoices submitted to
the Company that relate to the Organizational and Offering Expenses limited by
this Section 6.1;


(C)
The Company shall not reimburse the Advisor or Sub-advisor for any Organization
and Offering Expenses that the Conflicts Committee determines are not fair and
commercially reasonable to the Company.



6.2 All Other Expense Reimbursements. All other expense reimbursements permitted
pursuant to Sections 12(a)(ii) through 12(a)(xiv) of the Advisory Agreement will
be apportioned between the Advisor and Sub-advisor in proportion to the amount
of such expense reimbursements due to each as of the date of the reimbursement.






Article 7
Voting Agreements


7.1 Election of Directors. The Advisor and Sub-advisor each agrees, with respect
to any Shares now or hereinafter owned by it, to vote such Shares in favor of
the Advisor’s nominee for the Board and the Sub-advisor’s nominees for the
Board. As of the date hereof, the Advisor’s nominee for the Board is William M.
Kahane, and the Sub-advisor’s nominee is Jeffrey S. Edison.


7.2 Other Voting of Shares. The Advisor and Sub-advisor each agrees that, with
respect to any Shares now or hereinafter owned by it, neither will vote or
consent on matters submitted to the stockholders of the Company regarding (i)
the removal of the Advisor or any Affiliate of the Advisor; (ii) the removal of
the Sub-advisor or any Affiliate of the Sub-advisor; (iii) any transaction
between the Company and the Advisor or any of its Affiliates; or (iv) any
transaction between the Company and the Sub-advisor or any of its Affiliates.
This voting restriction shall survive until such time that the Advisor is no
longer serving as such.


7.3 Major Decisions.


(A)    Subject to Section 7.3(D) with respect to the Company, all major
decisions of the Company set forth below in
clauses (A)(1) through (A)(5) (“Major Decisions”) shall be subject to the
Company’s Articles of Incorporation and joint approval by the Advisor and
Sub-advisor. For the avoidance of doubt, Major Decisions specifically exclude
any decisions regarding the day-to-day operations of the Company, the
decision-making authority for which has been delegated to the Sub-advisor
pursuant to this Agreement. Major Decisions shall consist of the following:


(1)
Retention of investment banks for the Company;



(2)
Marketing methods for the Company’s sale of Shares;



(3)
Extending, initiating or terminating the Initial Public Offering or any
subsequent Offering of the Shares;



(4)
Issuing press releases involving the major decisions of the Company or the
Advisor or Sub-advisor or their Affiliates with respect to the business or
operations of the Company; provided, that the Sub-advisor need not obtain
consent to any press releases regarding acquisitions or dispositions of
Properties, Loans or other Permitted Investments; and provided further, however,
that notwithstanding the immediately preceding proviso, any mention of the
Advisor or its Affiliates in such press releases regarding acquisitions or
dispositions shall be pre-approved by the Advisor; and



(5)
Merging or otherwise engaging in any change of control transaction for the
Company.


5

--------------------------------------------------------------------------------





(B)    Notwithstanding anything in this Agreement to the contrary, if the
Parties do not agree to any action
constituting a Major Decision and that has been proposed by either Party, the
Parties shall meet (in person or by phone) to discuss the issue in dispute in
good faith over the five-business day period beginning with the delivery of
notice of the proposed action to the other Party. If, after the expiration of
the above-referenced five-business day period, the Parties still do not agree as
to the proposed course of action regarding such Major Decision, representatives
of both the Advisor and the Sub-advisor will be obligated to present each of
their respective proposed courses of action regarding such Major Decision to the
Board of Directors for review and approval within an additional five-business
day period.


(C)    Intentionally omitted


(D)Notwithstanding the provisions of this Section 7.3 or any other provision in
this Agreement to the contrary, in
all events, including Major Decisions, the Company will be managed under the
direction of the Board of Directors.


(E)Notwithstanding anything in this Agreement to the contrary (but subject to
Section 7.3(D)), the Sub-advisor
shall have sole authority to act on behalf of the Company regarding the
negotiation with the Advisor of proposed amendments to the Advisory Agreement,
it being understood that any amendment of the Advisory Agreement must be
approved by a majority of the members of the Conflicts Committee of the Board of
Directors.






Article 8
Relationship of Sub-advisor and Advisor and their Affiliates;
Other Activities of the Advisor and Sub-advisor


8.1 Relationship. The Advisor and the Sub-advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Except as set forth in Section 8.4
hereof, nothing herein contained shall prevent the Advisor or Sub-advisor from
engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or Sub-advisor, respectively, or any of their Affiliates. Nor shall this
Agreement limit or restrict the right of any manager, director, officer, member,
partner, employee or equityholder of the Advisor or Sub-advisor or their
Affiliates to engage in or earn fees from any other business or to render
services of any kind to any other Person. The Sub-advisor may, with respect to
any investment in which the Company is a participant, also render advice and
service to each and every other participant therein, and earn fees for rendering
such advice and service. Specifically, it is contemplated that the Company may
enter into Joint Ventures or other similar co-investment arrangements with
certain Persons, and pursuant to the agreements governing such Joint Ventures or
other similar co-investment arrangements, the Advisor or the Sub-advisor may be
engaged to provide advice and service to such Persons, in which case, the
Advisor or the Sub-advisor, as applicable, will earn fees for rendering such
advice and service. Each of the Advisor and the Sub-advisor shall promptly
disclose to the Board the existence of any condition or circumstance, existing
or anticipated, of which it has knowledge, that creates or which would
reasonably result in a conflict of interest between its obligations to the
Company and its obligations to or its interest in any other Persons (it being
understood and agreed that the conditions and circumstances referred to in the
second paragraph of Section 8.4(A) hereof are deemed to have been disclosed to
the Board for purposes of this Section 8.1).


8.2 Time Commitment. The Sub-advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
Each Party acknowledges that the other Party and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.


8.3 Advisor and Sub-advisor Meetings. Representatives of the Parties shall meet
on a quarterly basis ( in person or by phone) to discuss and consult with one
another regarding the Company and its assets and opportunities. Additionally,
the Advisor and the Sub-advisor shall cause their respective principals to meet
(in person or by phone) with representatives of each other upon

6

--------------------------------------------------------------------------------



the request of either Party. The Parties will provide each other information
regarding the operations and acquisitions of the Company as reasonably requested
by the other. Each of the Advisor and the Sub-advisor shall have direct access
to the books and records of the Company and of each attorney, accountant,
servicer and other contracting party of the Company (notwithstanding the fact
that such attorney represents either Party with respect to this Agreement).


8.4 Investment Opportunities and Allocation.


(A)    The Sub-advisor shall use commercially reasonable efforts to present
investment opportunities to the
Company that are consistent with the investment policies and objectives of the
Company set forth in the “Investment Objectives and Criteria” section of the
Prospectus.


(B)    So long as the Sub-advisor is acting in its capacity as sub-advisor under
this Agreement, the Sub-advisor will
not (and will cause its Affiliates to not) (i) pursue any opportunity to acquire
a Primary Target Investment from any third-party, or (ii) act as a finder’s
agent for or otherwise source the opportunity to acquire a Primary Target
Investment for a third party (each such opportunity in clause (i) or (ii) being
a “First Offer Opportunity”) without first offering such First Offer Opportunity
to the Company in writing (the “Offer Notice”). The Offer Notice shall set forth
the terms on which the seller is willing to sell such First Offer Opportunity
together with any other material details customarily set forth in the
acquisition materials for an asset similar to the asset that is the subject of
the First Offer Opportunity. The Company shall have 30 days from the date of its
receipt of the Offer Notice to notify the Sub-advisor of the Company's decision
as to whether or not to pursue such First Offer Opportunity. If the Company
fails to notify the Sub-advisor of its election within such 30-day period, then
the Company shall be deemed to have rejected such First Offer Opportunity. If
the Company rejects (or is deemed to have rejected) such First Offer
Opportunity, then the Sub-advisor and/or any of its Affiliates shall be free to
pursue such First Offer Opportunity (on its own or with other third-party
investors), or offer such First Offer Opportunity to a third-party, in each
case, for a period of 180 days on terms and conditions (including price) that
are not materially different from the terms and conditions set forth in the
Offer Notice to the Company. If, at the expiration of such 180-day period, such
First Offer Opportunity is not the subject of a binding contract or letter of
intent, then the provisions of this Section 8.4(B) shall once again apply to
such First Offer Opportunity. For the avoidance of doubt, this Section 8.4(B)
shall only apply to the acquisition of a Primary Target Investment being sold by
a party unaffiliated with the Sub-advisor and its Affiliates and shall not be
interpreted or construed as applying to the sale or disposition of any Primary
Target Investment by the Sub-advisor or any of its Affiliates.


(C)    Notwithstanding anything to the contrary in this Agreement, the right of
first offer set forth in Section 8.4(B)
shall not apply to: (i) the acquisition of any Primary Target Investment by an
Affiliate of the Sub-advisor from another Affiliate of the Sub-advisor; and (ii)
the offer of the opportunity to acquire a Primary Target Investment by an
Affiliate of the Sub-advisor to Phillips Edison - ARC Shopping Center REIT Inc.,
except as contemplated in the Investment Allocation Agreement by and among the
Company, the Sub-advisor and Phillips Edison - ARC Shopping Center REIT Inc.
dated as of the date of this Agreement.


(D)    This Section 8.4 shall terminate and cease to be effective upon (i) any
termination of this Agreement or (ii)
the later of (y) termination of the Offering Period and (z) the date on which
all equity raised during the Offering Period has been substantially invested or
committed to investment.


(E)    The Company is a third-party beneficiary of the terms and conditions of
this Section 8.4 and shall have the
right to directly enforce such provisions against the Sub-advisor.


(F)
Except as provided in Section 8.4(B), none of the Sub-advisor nor any of its
Affiliates shall be obligated generally to present any particular investment
opportunity to the Company, whether contemplated in the “Investment Objectives
and Criteria” section of the Prospectus or otherwise.



8.5 Prospectus Guidance. Sub-advisor has read and will abide by the Prospectus
with respect to (i) the Company’s investment objectives, targeted assets,
investment restrictions, targeted markets and borrowing policies set forth in
the “Investment Objectives and Criteria” section of the Prospectus and (ii) the
Company’s distribution policy set forth in the “Description of Securities -
Distribution Policy and Distributions” section of the Prospectus, except to the
extent otherwise directed by the Board.







7

--------------------------------------------------------------------------------



Article 9
Dealer Manager
The Parties agree to use their best efforts to cause the Company, subject to
approval by the Company’s Board of Directors, to enter into the Dealer Manager
Agreement with the Dealer Manager on terms consistent with the “Plan of
Distribution” section of the Prospectus.


Article 10
The Phillips Edison and ARC Names
The Parties acknowledge and reaffirm the rights and obligations set forth with
respect to their proprietary interests in their respective names as set forth in
Sections 17 and 18 of the Advisory Agreement, respectively.






Article 11
Other Agreements


11.1 Property Level Agreements. The Parties agree to use their best efforts to
cause the Company, subject to approval by the Company’s Board of Directors, to
enter into a Master Property Management Agreement (as defined in the Advisory
Agreement) with an Affiliate of the Sub-advisor consistent with the description
of the same in the Prospectus. Advisor shall have the right to review and
comment upon such Master Property Management Agreement, and to approve such
Master Property Management Agreement (such approval not to be unreasonably
withheld), prior to submission to the Board. Advisor agrees that it shall have
no right in the fees generated pursuant to such Master Property Management
Agreement.


11.2 Advisor, Advisory Agreement and Dealings with Company.


(A)    Advisor agrees to inform and make Sub-advisor a party to all negotiations
between Advisor and the Company
regarding any proposed amendment of the Advisory Agreement. No amendment to the
Advisory Agreement will be agreed upon or permitted if such amendment would
impact the rights or obligations of the Sub-advisor without the Sub-advisor’s
consent and signature.


(B)    Advisor agrees to allow Sub-advisor to present and recommend to the
Company all investment opportunities
recommended by Sub-advisor.


11.3 Initial Capital Contribution. Sub-advisor acknowledges that it contributed
an amount equal to $200,000 to the
capital of the Company on July 1, 2013.




  


Article 12
Certain Transfers


12.1 Transfers. The Parties have selected one another based on the experience
and personnel of each other and their
Affiliates. Accordingly, each Party agrees that it is mutually desirable to
restrict changes in ownership of each Party. Each Party agrees to amend, to the
extent necessary, its governing documents to restrict transferability of any
controlling interest in such Party by such Party’s Key Persons unless both
Parties jointly agree as otherwise permitted by this Article 12. Notwithstanding
the foregoing, any transfer of an interest in either Party by any of such
Party’s Key Persons, by any entity controlled by a Key Person of such Party or
by any Immediate Family Member of a Key Person of such Party shall be

8

--------------------------------------------------------------------------------



permitted without any approval so long as (i) the transferee of such interest is
an Immediate Family Member of a Key Person of such Party, and (ii) one or more
of the Key Persons of such Party retain management and voting control over such
interest held by such transferee at all times after the applicable transfer
occurs.


12.2 Prohibited Transfers.


(A)    Except for Permitted Transfers and other transfers made in accordance
with, and as permitted by, this
Agreement, neither Party (1) will allow any direct or indirect transfer of
controlling interests therein by its applicable Key Persons, and (2) will
directly or indirectly transfer any part of its direct or indirect ownership
interest in the Company (if any), whether in each such case voluntarily or by
foreclosure, assignment in lieu thereof or other enforcement of a pledge,
hypothecation or collateral assignment without the prior approval of the other
Party.


(B)    “Permitted Transfer” (for which no approval by the other Party shall be
required) means either of the
following:


(1)
any transfer of all or any portion of the direct or indirect interest in the
Company held by a Party (if any) to any Affiliate of such Party; provided,
however, that in each such case the transferee executes an instrument agreeing
to be bound by the provisions of this Agreement to the extent applicable to the
transferor; and



(2)
any transfer of all or any portion of the direct or indirect interest in a Party
held, directly or indirectly, by such Party’s Key Persons or Immediate Family
Members; provided, however, that either (a) either or both of such Party’s Key
Persons remain involved with the material decision-making and actions of such
Party for the applicable Transfer Restriction Period (for the sake of clarity,
after the applicable Transfer Restriction Period, each Party is permitted to
allow the effecting of a transfer of all or any portion of the direct or
indirect interest in such Party without regard to the continued involvement of
such Party’s Key Persons) or (b) in the case of the Advisor, the transfer occurs
after the Offering Period and the applicable transferee agrees to cede any
decision-making and governance authority relating to the Company (including
making Major Decisions) to the Sub-advisor.







Article 13
Representations, Warranties, and Agreements


13.1 The Advisor and the Sub-advisor each hereby represents and warrants to, and
agrees with, the other as follows:


(A)    Such Party is duly formed and validly existing under the laws of the
jurisdiction of its organization;


(B)    Such Party has full power and authority to enter into this Agreement and
to conduct its business to
the extent contemplated in this Agreement;
(C)    This Agreement has been duly authorized, executed and delivered by such
Party and constitutes the
valid and legally binding agreement of such Party, enforceable in accordance
with its terms against such Party, except as such enforceability may be limited
by bankruptcy, insolvency, moratorium and other similar laws relating to
creditors’ rights generally, and by general equitable principles.


(D)    The execution and delivery of this Agreement by such Party and the
performance of its duties and
obligations hereunder do not result in a breach of any of the terms, conditions
or provisions of, or constitute a default under, any indenture, mortgage, deed
of trust, credit agreement, note or other evidence of indebtedness, or any lease
or other agreement, or any license, permit, franchise or certificate to which
such Party is a party or by which it is bound or to which its properties are
subject or require any authorization or approval under or pursuant to any of the
foregoing, or violate any statute, regulation, law, order, writ, injunction,
judgment or decree to which such Party is subject;


(E)    Such Party is not aware of any facts pertaining to such Party or its
Affiliates that would cause such

9

--------------------------------------------------------------------------------



Party, or any of such Party’s Affiliates, to be unable to discharge timely the
obligations of such Party or its Affiliates under this Agreement or the
obligations of the Company under any agreement to which any of them is a party;


(F)    To the knowledge of such Party, no consent, approval or authorization of,
or filing, registration or
qualification with, any court or governmental authority on the part of such
Party is required for the execution and delivery of this Agreement by such Party
and the performance of its obligations and duties hereunder and such execution,
delivery and performance shall not violate any other agreement to which such
Party is bound;


(G)Such Party recognizes that DLA Piper LLP (US) is representing and in the
future may represent the
Sub-advisor, its Affiliates and the Company with respect to matters in this
Agreement and on other unrelated matters, and acknowledges that it has been
notified of this representation and that it has been suggested that it retain
independent counsel in reviewing this Agreement and the terms agreed to herein.
The Advisor hereby waives all conflicts of interest regarding DLA Piper with
respect thereto and hereby waives all rights to disqualify DLA Piper from
representing the Sub-advisor, its Affiliates, and the Company in any matter at
any time;


(H)Such Party recognizes that Proskauer Rose LLP is representing and in the
future may represent the
Advisor, the Dealer Manager, their Affiliates and the Company with respect to
matters in this Agreement and on other unrelated matters, and acknowledges that
it has been notified of this representation and that it has been suggested that
it retain independent counsel in reviewing this Agreement and the terms agreed
to herein. The Sub-advisor hereby waives all conflicts of interest regarding
Proskauer Rose LLP with respect thereto and hereby waives all rights to
disqualify Proskauer Rose LLP from representing the Advisor, the Dealer Manager,
their Affiliates and the Company in any matter at any time, except that the
Sub-Advisor does not waive conflicts and does not waive the right to disqualify
Proskauer Rose LLP from representing the Advisor, the Dealer Manager, their
Affiliates and the Company in litigation against the Sub-Advisor, Phillips
Edison Limited Partnership or their Affiliates;


(I)Except as specifically provided in this Agreement, such Party is not relying
upon the other Party, the
Company or their respective Affiliates or advisors, in connection with any of
the matters referred to in this Agreement, including any projections,
information, due diligence, representations or warranties (express or implied,
oral or written), statements or other matters concerning the Company, the other
Party, or otherwise, and each Party hereby confirms that it has conducted an
independent investigation of the facts regarding the same (or has chosen not to
do so at such Party’s peril);


(J)The Party is not acting as the representative or agent or in any other
capacity, fiduciary or otherwise,
on behalf of another Person in connection with the Company or the other matters
referred to in this Agreement;


(K)Such Party is aware that the other Party and/or Affiliates of such other
Party now and in the future
shall be, and in the past have been, engaged in businesses which are competitive
with that of the Company. Each of the Parties hereby acknowledges and agrees
that the Parties’ obligations with respect to all future activities which are in
competition with the Company are as set forth in Article 8 hereof;


(L)Such Party is aware that compensation and reimbursements may be payable to
Affiliates of the
Parties by the Company, as addressed in this Agreement, the Advisory Agreement
and the Dealer Manager Agreement;


(M)No Party is required to cause the controlling persons of such Party to devote
any specific portion of
their time to Company business other than as necessary to fulfill such Parties’
obligations under this Agreement and the Advisory Agreement, as the case may be,
and such controlling persons are expected to spend substantial amounts of their
time on activities that are unrelated to the Company;


(N)Such Party understands that the other Party is relying on the accuracy of the
representations set forth
in this Article 13 in entering into this Agreement;

10

--------------------------------------------------------------------------------





(O)Such Party has not granted to any third party rights that would be
inconsistent with the rights
granted to the other Party by this Agreement;
(P)

(Q)Such Party has all requisite licenses to do and perform all acts and receive
all fees as contemplated
by this Agreement and the Advisory Agreement; and


(R)None of its principals has been convicted of any felony, or convicted of any
misdemeanor involving
moral turpitude (including fraud), or entered a plea of nolo contendere in
connection with any felony or any such misdemeanor.


13.2 The Sub-advisor hereby represents and warrants to, and agrees with, the
Advisor as follows:


(A)    The staff and employees of the Sub-advisor and its Affiliates have the
skills, knowledge of and
expertise in property selection, acquisitions/development, financing, asset and
property management, and dispositions as to perform their respective duties and
obligations hereunder; and


(B)    The Sub-advisor is sophisticated in real estate and securities
transactions, has been granted access to
such financial and other material information concerning the Company, the other
Party and the other Party’s Affiliates, and their respective current and
anticipated operations and such due diligence materials as it deems necessary or
advisable, as it has requested or may require in connection with its investment
(including an advance of expenses that may be reimbursed) in the Company, is
able, either directly or through its agents and representatives, to evaluate
such information and any due diligence materials provided or made available to
it from time to time hereunder, and is able to bear the financial risk of loss
presented by an investment in the Company, particularly in light of the risks
that would be disclosed by a detailed analysis thereof (its access to which, to
the full extent any Party has requested, hereby is confirmed by each Party);






Article 14
Term And Termination of the Agreement


14.1 Term. This Agreement shall have an initial term of one year from the date
hereof and shall be renewed for an unlimited number of successive one-year terms
upon renewal of the Advisory Agreement. This Agreement shall be co-terminus with
the Advisory Agreement.


14.2 Termination. Subject to the last sentence of Section 14.1:
 
(A)    This Agreement may be terminated (1) by the Advisor upon 60 days’ prior
written notice by the
Advisor to the Sub-advisor with approval of a majority of the Conflicts
Committee, or (2) by the Sub-advisor upon 60 days’ prior written notice by the
Sub-advisor to the Advisor;


(B)    This Agreement may be terminated by the Advisor, if the Sub-advisor
materially breaches this
Agreement; provided, however, that the Sub-advisor shall have 30 calendar days
after the receipt of notice of such breach from the Advisor to cure such breach;
 
(C)    This Agreement may be terminated by the Advisor, as a result of any
fraud, criminal conduct, gross
negligence or willful misconduct by Sub-advisor or any Affiliate thereof in any
action or failure to act undertaken by such Person pertaining to or having a
detrimental effect upon the ability of the Advisor or the Sub-advisor to perform
their respective duties hereunder; provided, however, that the Sub-advisor does
not cure any such act within 30 calendar days after the receipt of notice of
such act (or at such later time as may be stated in the notice) from the
Advisor; or


(D)    This Agreement may be terminated by either Party, if the other Party (1)
commences a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (2) consents to the entry of an order for relief in an
involuntary case under any such law, (3) consents to

11

--------------------------------------------------------------------------------



the appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) for the other Party or
for any substantial part of its property, or (4) makes any general assignment
for the benefit of creditors under applicable state law;


(E)    This Agreement may be terminated by either Party, if: (1) an involuntary
case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect has been
commenced against the other Party, and such case has not been dismissed within
60 days after the commencement thereof; or (2) a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) has been appointed for
the other Party or has taken possession of the other Party or any substantial
part of its property, and such appointment has not been rescinded or such
possession has not been relinquished within 60 days after the occurrence
thereof; or


(F)    This Agreement may be terminated at any time within five years after the
date hereof by the Advisor
if both Michael C. Phillips and Jeffrey S. Edison cease to be actively involved
in the management of the Sub-advisor.


14.3 Survival upon Termination. Notwithstanding anything else that may be to the
contrary herein, the expiration or earlier termination of this Agreement shall
not relieve a party for liability for any breach occurring prior to such
expiration or earlier termination. The provisions of Articles 1, 5, 6, 10, 13,
14, 16, and 17 shall survive termination of this Agreement.


14.4 Payments on Termination and Survival of Certain Rights and Obligations.
After termination of this Agreement, the Sub-advisor shall have the rights to
payment and the responsibilities as set forth in Section 22 of the Advisory
Agreement.




Article 15
Assignment
This Agreement may be assigned by the Sub-advisor (a) to an Affiliate with the
consent of the Advisor, such consent not to be unreasonably withheld or delayed,
provided that such Affiliate remains at all times thereafter an Affiliate of
Phillips Edison Limited Partnership or (b) in a manner meeting the conditions of
Section 12.2(B)(2). This Agreement shall not be assigned by the Advisor without
the consent of the Sub-advisor, except in the case of (i) an assignment by the
Advisor to the Company whereby the Sub-advisor becomes the advisor to the
Company or (ii) an assignment by the Advisor meeting the conditions of Section
12.2(B)(2).


Article 16
Indemnification And Limitation Of Liability
The indemnification and limitation of liability provisions contained in the
Advisory Agreement apply to both the Advisor and Sub-advisor. Both Parties agree
that neither will take any action inconsistent with such limitation of liability
or indemnification provisions.


Article 17
Miscellaneous
17.1 Notices. Any notice, request, demand, approval, consent, waiver or other
communication required or permitted to be given hereunder or to be served upon
any of the Parties hereto (each a “Notice”) shall be in writing and shall be (a)
delivered in person, (b) sent by facsimile transmission (with the original
thereof also contemporaneously given by another method specified in this Section
17.1), (c) sent by a nationally-recognized overnight courier service, or (d)
sent by certified or registered     mail (postage prepaid, return receipt
requested), to the address of such Party set forth herein.

12

--------------------------------------------------------------------------------



To the Advisor:
    
American Realty Capital PECO II Advisors, LLC
405 Park Avenue
New York, New York 10022
Attention: Nicholas S. Schorsch
with a copy to (which shall not constitute Notice):


Proskauer Rose LLP
Eleven Times Square
New York, New York 10036
Attention: Peter M. Fass, Esq.
     James P. Gerkis, Esq.
Telephone: (212) 969-3000
Facsimile: (212) 969-2900


To the Sub-advisor:


Phillips Edison NTR II LLC
11501 Northlake Drive
Cincinnati, OH 45249
Attention: R. Mark Addy


with a copy to (which shall not constitute Notice):


DLA Piper LLP (US)
4141 Parklake Drive, Suite 300
Raleigh, North Carolina 27612
Attention: Robert Bergdolt, Esq.
Telephone: (919) 786-2002
Facsimile: (919) 786-2202


Either Party may at any time give Notice in writing to the other Party of a
change in its address for the purposes of this Section 17.1. Each Notice shall
be deemed given and effective upon receipt (or refusal of receipt).
17.2 Modification. This Agreement shall not be amended, supplemented, changed,
modified, terminated or discharged, in whole or in part, except by an instrument
in writing signed by both Parties hereto, or their respective successors or
permitted assigns.
17.3 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
17.4 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.
17.5 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied,     oral or written, of any
nature whatsoever with respect to the subject matter hereof. The express
    terms hereof control and supersede any course of performance and/or usage of
the trade     inconsistent with any of the terms hereof. In all events, nothing
contained herein shall be read, construed, interpreted or applied in any manner
that prevents or hinders the Company from qualifying as a real estate investment
trust under Section 856(c) of the Code.
17.6 Waiver. Neither the failure nor any delay on the part of a Party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege

13

--------------------------------------------------------------------------------



preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the Party asserted to have
granted such waiver.
17.7 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
17.8 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
17.9 Counterparts. This Agreement may be executed with counterpart signature
pages or in any     number of counterparts, each of which shall be deemed to be
an original as against any Party whose signature appears thereon, and all of
which shall together constitute one and the same instrument. This Agreement
shall become binding when one or more counterpart signature pages or
counterparts hereof, individually or taken together, shall bear the signatures
of all of the Parties     reflected hereon as the signatories.


[The remainder of this page is intentionally left blank - Signature page
follows.]








    

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.


American Realty Capital PECO II Advisors, LLC
 
 By: /s/ Nicholas S.
Schorsch                                                          
       Nicholas S. Schorsch, Chief Executive Officer
 
Phillips Edison NTR II LLC
 
 By: /s/ R. Mark
Addy                                                                     
       R. Mark Addy, President








15

--------------------------------------------------------------------------------



Appendix A
Advisory Agreement





16